This day came the plaintiff aforesaid, by his attorney, and being heard and’ all and singular the premises being seen and by the court fully understood, it seems to the court that there is error in the record and proceedings of the judgment aforesaid, in this, to wit: “ The complaint is, that the said Lewis is about to abscond, whereas, by law, he should have actually absconded to entitle the party to his remedy by attachment. And no bond has been executed by the party obtaining the attachment, as required by the act of assembly in such case.”
Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.